Citation Nr: 1723674	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with disc disease, from June 17, 2008 to November 13, 2010. 

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with disc disease, from November 14, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to February 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO granted service connection and assigned an initial, 10 percent rating for lumbosacral strain, effective June 29, 2006; granted service connection and assigned an initial 0 percent (noncompensable) rating for hemorrhoids, effective June 29, 2006; granted service connection and assigned an initial 0 percent (noncompensable) rating for right inguinal hernia repair, effective June 29, 2006; and denied service connection for multiple sclerosis.  The Board notes that service connection for lumbosacral strain, for hemorrhoids, and for right inguinal repair had been granted in a prior December 1994 rating decision; however, the December 1994 rating decision was vacated when the Veteran's active military status was reinstated retroactively.

In July 2007, the Veteran filed a notice of disagreement (NOD) with the initial disability ratings assigned and the denial of service connection. 

In a January 2008 rating decision, the RO granted service connection for multiple sclerosis with right lower extremity weakness, which fully resolved the claim for service connection.  Notably, the Veteran has not disagreed with the  assigned rating or effective date. 

Also in January 2008, the RO issued a statement of the case (SOC) with respect to the claims for higher initial ratings.  Later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals).

A September 2008 Decision Review Officer review decision  assigned the Veteran a higher, 20 percent rating for lumbosacral strain, effective June 17, 2008. 

In May 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal his claims for higher initial ratings for hemorrhoids and for residuals of a right inguinal repair.  See 38 C.F.R. § 20.204 (2016).  Also during the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

In July 2010, the Board denied an initial rating in excess of 10 percent for lumbosacral strain, prior to June 17, 2008, and remanded the matter of the Veteran's entitlement to a rating in excess of 20 percent for the disability from June 17, 2008 for further evidentiary development.  After accomplishing further action, in a December 2011 rating decision, the RO assigned a higher, 40 percent rating for lumbosacral strain, effective November 14, 2010.  The RO denied a higher rating (as reflected in a December 2010 supplemental SOC (SSOC), and returned the claim to the Board for further appellate consideration.

Although the RO has granted a higher ratings for lumbosacral strain  from June 17, 2008 and from November 14, 2010, inasmuch as higher ratings for this disability are available both before and after those  dates, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the remaining matters on appeal involving evaluation of lumbosacral strain as encompassing the two matters set forth on the title page (to reflect the staged ratings assigned)..  See Fenderson v. West, 12 Vet. App. 119, 126 (1999)  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  For the period from June 17, 2008 to November 13, 2010, the Veteran's lumbosacral strain with disc disease did not result in  forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome (IVDS) having a total duration of at least 4 weeks during any 12-month period; there also was no evidence of  any separately ratable neurological manifestations of lumbar spine disability other than those for separate ratings already have been assigned.

3.  Since November 14, 2010, the Veteran's lumbosacral strain with disc disease has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or IVDS having a total duration of at least 6 weeks during any 12-month period; there also has been  no evidence of  any separately ratable neurological manifestations of lumbar spine disability other than those for separate ratings already have been assigned.

4.  The schedular criteria are adequate to rate the service-connected lumbar spine disability at all pertinent points, and no claim of unemployability due solely to this disability has been raised..


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral strain with disc disease, from June 17, 2008 to November 13, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2016), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2016).

2.  The criteria for a rating in excess of 40 percent for lumbosacral strain with disc disease, from November 14, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2016), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or  substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An August 2006 pre-rating letter provided appropriate notice to the Veteran in connection with what was then a claim for service connection for chronic lumbosacral strain.

After the April 2007 award of service connection for lumbosacral strain, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the January 2008 SOC set forth the criteria for higher ratings for lumbosacral strain (the timing and form of which suffices, in part, for Dingess/Hartman).  There is no evidence or allegation of any deficiency in the notice provided. 

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim for higher rating, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's June 2008 VA examination, November 2010 VA examination, and January 2016 VA examination (as requested by the Board in its December 2013 remand).  This evidence reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional, existing evidence necessary for a fair adjudication of the claim that has not been obtained.

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along various written statements provided by the Veteran and his representative.  Notably, during the May 2010 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the current claim for a higher rating for lumbosacral strain with disc disease.  The Veteran provided testimony regarding the nature and extent of symptoms associated with his  service-connected disability..  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned Veterans Law Judge pertaining to the Veteran's post-service treatment and the bases for the denial of a higher rating.  .  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission was harmless, as further development of the claim was subsequently undertaken, and additional evidence was ultimately associated with the claims file.  See 38 C.F.R. § 3.103 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Also, as noted, the Board has found that AOJ has substantially complied with the Board's remand directives, and there is no evidence or allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the higher rating claims on appeal.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § , Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As indicated, the AOJ has already been assigned staged ratings for the disability under consideration, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.  

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2). 

Alternatively, degenerative disc disease may be rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1). 

Under this formula, ratings are assignable based on the  frequency and duration of incapacitating episodes in a 12 month period:  10 percent for  a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks;  40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board  recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claim (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  For the period from June 17, 2008 to November 13, 2010, it is not possible to retrospectively test for the Correia criteria, given the specific measurements that would require.  Since November 14, 2010, the Veteran has been assigned the highest rating possible under the applicable diagnostic criteria based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-compliant range of motion testing with regard to these joints is therefore harmless.  Accordingly, a remand to obtain findings responsive to section 4.59 and Correia is not warranted.


A.  Period From June 17, 2008 to November 13, 2010

The relevant evidence of record for the period from rom June 17, 2008 to November 13, 2010, consists primarily includes VA examination conducted in June 2008.

On examination in June 2008, the Veteran was diagnosed with multi-level lumbar disc disease at L2-3 through L4-5.  The Veteran's claims file was reviewed in connection with the report.  The Veteran complained of low back pain.  He rated the pain at 2 to 3 on a scale of 0-10 and described the pain as constant and dull.  He denied any weakness, stiffness, or fatigability.  The Veteran reported that he uses a cane for ambulation due to his low back pain.  The Veteran further reported that he was able to perform his occupation as a systems engineer with only a few limitations.  The Veteran claimed that he experienced flare-ups with change in temperature, walking for more than five minutes, or standing more than ten minutes.  

On examination, range of motion testing indicated forward flexion from 0 to 70 degrees, extension from 0 to 20 degrees, right later flexion from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right lateral rotation from 0 to 45 degrees, and left later rotation from: 0 to 45 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  The examiner further noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted that the Veteran had an additional 60 percent limitation of function of his daily activities during flare up.  The Veteran did not have any incapacitating episodes in the 12 months prior to this examination. 

Considering the pertinent medical and lay evidence in light of the applicable legal authority, and taking into consideration the extent of functional loss  due to pain and other facts identified in 38 C.F.R. §§ 4.40 and 4.45, the Board finds that, from June 17, 2008 to November 13, 2010, the evidence does not indicate findings that would indicate a higher ratings for the Veteran's service-connected lumbosacral strain with disc disease.  In order to warrant a higher rating for the Veteran service-connected lumbar spine disability, the Veteran's lumbar spine disability must be productive of forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. 

In this case, testing in June 2008 indicated that the Veteran had forward flexion of no less than 70 degrees.  In addition, no ankylosis was noted.  As such, a rating in excess of 20 percent from June 17, 2008 to November 13, 2010 is not warranted on the evidence.  

In addition, as indicated, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. § 4.40, 4.45, Deluca, supra; Johnson, supra. 

As noted above, the examination reports both indicated that there was no additional pain, weakness, excess fatigability, or incoordination noted on examination.  Furthermore, flare-ups had an additional 60 percent limitation of function, which does not limit flexion to 30 degrees or below.  As such, the General Rating Formula provides no basis for any higher rating.  The Board also points out that Note 1 of the General Rating Form directs VA to consider whether combining ratings for orthopedic and neurological manifestations of lumbar spine disability would result in a higher rating.  Here, however, for the period under consideration, there is no evidence of any separately-ratable manifestations of lumbar spine disability other than those for which separate ratings have already been assigned.  (discussed, below).  See 38 C.F.R. § 4.71a.

The Formula for Rating IVDS based on incapacitating episodes likewise provides no basis for any higher rating. Here, the June 2008 VA examiner found no indication that the Veteran had any incapacitating episodes related to his service-connected back disability or signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months. There is otherwise no evidence of any incapacitating episodes as defined above associated with lumbosacral strain with disc disease during the period under consideration. 


B.  Since  November 14, 2010

During a May 2010 Board hearing, the Veteran reported  that he had gained over 80 pounds recently and, as a result, his back disability had worsened.  

During a  November 2010 VA examination, the Veteran reported that he experienced severe lower back pain, which radiated to his right leg.  There was low back discomfort when standing and pain while walking (especially in the left leg, but sometimes in the right leg).  As a result of his symptoms, he experienced difficulty walking, climbing stairs, and performing certain activities of daily living.  The Veteran reported that he can only stand for one minute, can walk a maximum of 100 yards with the use of a cane, and has difficulty going up and down the stairs.

Physical examination revealed tenderness and back spasms.  The ranges of motion of the thoracolumbar spine were recorded as flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion  to 15 degrees each, and right and left rotation to 15 degrees each.  There was no additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  The examiner noted that there was no instability of the lumbar spine region.  Neurological examination of the lower extremities revealed a right foot drop of moderate severity.  Power was noted to be 3 out of 5 in the right foot and right ankle reflex was absent.  

The report of a January 2016 VA examination indicates that the Veteran reported that his back pain was currently managed by opioids.  He uses a brace and a wheelchair constantly, a walker regularly, and crutches occasionally.  The Veteran reported that his back does not flare up. 

Physical examination revealed no tenderness or pain on palpation.   The ranges of motion of the thoracolumbar spine were recorded as g flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion  to 20 degrees each, and right and left rotation  to 20 degrees each.  There was no ankylosis and no neurological abnormalities or findings related to the back such as bowel or bladder problems.  There was IVDS noted but the examiner also noted that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest in the past 12 months.  

Sensory examination revealed that sensation to light touch was decreased in the right thigh, knee, ankle, and foot.  The Veteran was unable to perform straight leg raising in either leg.  Reflex exam revealed that deep tendon reflexes were absent in knees and ankles bilaterally.  The examiner noted that the Veteran's back impacted his ability to work as he is unable to walk.

The above evidence reflects that, since November 2010,  the Veteran's lumbosacral strain with disc disease has been manifested by back pain, tenderness, discomfort, pressure, fatigue, weakness, and painful and limited motion of the thoracolumbar spine.  The 40 percent rating currently assigned is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Notably, a rating in excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  Here, however, there is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the period under consideration, , and the absence of ankylosis was specifically noted during the November 2010 and January 2016 VA examinations.  Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40 and 4.45, and DeLuca), provide no basis for any higher rating, and a rating in excess of 40 percent under the General Rating Formula is not warranted from November 14, 2010 or at any time pertinent to the current claim.  

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board notes that separate disability ratings have been assigned for radiculopathy of the right lower extremity (femoral nerve) and  left lower extremity (sciatic and femoral nerve).  The propriety of these ratings is not currently before the Board for consideration.  There also is no evidence of  any separately ratable neurological manifestations of lumbar spine disability other than those for separate ratings already have been assigned.

Furthermore,  the Board acknowledges that the Veteran has been diagnosed with IVDS, however, the examiner who conducted the January 2016 VA examination specifically noted that the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Therefore, a higher rating under the Formula for Rating IVDS based on incapacitating episodes of IVDS is not warranted..  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2016). 

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point  has the Veteran's service-connected lumbosacral strain with disc disease reflected so exceptional or so unusual a picture as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted. 

As explained above, pertinent to the current claim, the symptoms associated with the Veteran's service-connected back disability have included back pain, tenderness, discomfort, pressure, fatigue, weakness, and painful and limited motion of the thoracolumbar spine.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected back disability during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.   There is no evidence or argument that the schedular criteria are inadequate to rate the disability under consideration. 

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson. 

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU due to the disability under consideration  may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no evidence or allegation that the Veteran has actually or effectively been rendered unemployable due solely to is service-connected lumbosacral strain with disc disease at any point pertinent to the current claim for increased rating.     Therefore, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the disability currently under consideration has not be been raised in conjunction with the current claim for increase, and need not be addressed herein.

For all the foregoing reasons, the Board finds that the criteria for a rating in excess of 40 percent for lumbosacral strain with disc disease, from November 14, 2010 have not been met and the claim for increase must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, at any pertinent point, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2016). 


ORDER

An initial rating in excess of 20 percent for lumbosacral strain with disc disease, from June 17, 2008 to November 13, 2010, is denied. 

A rating in excess of 40 percent for lumbosacral strain with disc disease, from November 14, 2010, is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


